RECEIVED det 17 2018

 

 

Case 3:19-cr-00681-CRB Document6 Filed 12/18/19 Page1of5
Case 3:19-cr-00681-CRB Document4 Filed 12/16/19 Page 1 of 4

<a aE
DAVID L. ANDERSON (CABN 149604)
United States Attorney FE I
HALLIE HOFFMAN (CABN 210020) L E BD
Chief, Criminal Division eqn DE
ad C 18 py

FRANK J. RIEBLI (CABN 221152) ETAT SUSAN
Assistant United States Attorney N CLERK Ug , SOONG

°RTHERY Oisrajer IE) COURT

450 Golden Gate Avenue, Box 36055 CALIFOR Ng

San Francisco, California 94102-3495
Telephone: (415) 436-7200

FAX: (415) 436-7234
Frank.Riebli@usdoj.gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, ) CASE NO. CR 19-681 CRB
)
Plaintiff, )
) PETITION FOR WRIT OF HABEAS CORPUS
v. ) AD PROSEQUENDUM
LINDSAY WILLIAMS,
Defendant. )
)

 

TO: The Honorable Thomas S. Hixson, United States Magistrate Judge for the

Northern District of California

Assistant United States Attorney Frank Riebli respectfully requests that the Court issue a Writ of
Habeas Corpus Ad Prosequendum for the person of prisoner LINDSAY WILLIAMS, whose place of
custody or jailor are set forth in the requested Writ, attached hereto.

The prisoner, LINDSAY WILLIAMS, is required to appear as a defendant in the above-entitled
Mf
Mt
Mf

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-681 CRB

 
Case 3:19-cr-00681-CRB Document6 Filed 12/18/19 Page 2 of 5

le a ae
NY DBD OO & WY HH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00681-CRB Document6 Filed 12/18/19 Page 3 of 5
Case 3:19-cr-00681-CRB Document4 Filed 12/16/19 Page 2 of 4

matter in this Court on the date identified in the writ and for all future hearings, and therefore petitioner

prays that the Court issue the Writ as presented.

Dated: December 16, 2019 Respectfully Submitted,

DAVID L. ANDERSON
United States Attorney

/s/
Frank Riebli
Assistant United States Attorney

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-681 CRB

 
ht

Case 3:19-cr-00681-CRB Document6 Filed 12/18/19 Page 4of5
Case 3:19-cr-00681-CRB Document4 Filed 12/16/19 Page 3 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

FRANK J. RIEBLI (CABN 221152)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7200
FAX: (415) 436-7234
Frank.Riebli@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, CASE NO. CR 19-681 CRB

FPROPOSEDY

ORDER GRANTING PETITION FOR WRIT OF

)
_ )
Plaintiff, )
)
! HABEAS CORPUS AD PROSEQUENDUM
)
)
)

Vv.
LINDSAY WILLIAMS,
Defendant.

 

 

 

Upon motion of the United States of America, and good cause appearing therefore,
IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas
Corpus Ad Prosequendum requiring the production of defendant LINDSAY WILLIAMS, before this
Court on the date stated in the Writ submitted, or as soon thereafter as practicable, and requiring that the

defendant be present for all future hearings, is granted and the Writ shall be issued as presented.

DATED: December \ G 2019 | _7}

sot Thomas S. Hixson
United States Magistrate hudees

[PROPOSED] ORDER
CASE NO. CR 19-681 CRB

 
 

 

Case 3:19-cr-00681-CRB Document6 Filed 12/18/19 Page5of5
Case 3:19-cr-00681-CRB Document4 Filed 12/16/19 Page 4 of 4

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California, and
MARK ESSICK, Sonoma County Sheriff and jailer at the Main Adult Detention Facility at 2777
Ventura Ave. in Santa Rosa, CA 95403, and/or any of their authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of LINDSAY

WILLIAMS, who is in the custody of Sonoma County Sheriff Mark Essick at the Main Adult Detention
Saliie £ iv

Facility at 2777 Ventura Ave. in Santa Rosa, CA 95403, before the Honorable -hemas-S-Htxson,
United States Magistrate Judge for the Northern District of California, located at the San Francisco
Federal Courthouse, located at 450 Golden Gate Ave., 15th Floor, in San Francisco, California 94102,
on December 30, 2019, at 10:30 a.m., or as soon thereafter as practicable, on the charges filed against
defendant in the above-entitled Court and further to produce said defendant at all future hearings as
necessary until the termination of the proceedings in this Court.

Should the current custodian release LINDSAY WILLIAMS from its custody, you are directed
that the defendant immediately be delivered and remanded to the U.S. Marshals for the Northern District
of California and/or his authorized deputies under this Writ.

SUSAN Y. SOONG

DATED: DEC | 8 2019 CLERK, UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

» LAWpE

DEPUTY CLERK ~— MARK J. JENKINS

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. CR 19-681 CRB

 
